EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Jacob Bachman on 27 July 2022.

The application has been amended as follows:

Claims 1–15 are canceled.

Claim 20: A food processor comprising:
a base;
a container removably mountable on the base that receives food, the container comprising a ledge formed on an inner wall of the container;
an electrically conducting member removably receivable within the container, the electrically conducting member mountable on the ledge;
a rotatable mixing member disposed within the container that processes the food, wherein the ledge is formed at a height above the rotatable mixing member; and
an induction heating device supported by the base and being constructed and arranged to enclose at least a portion of a sidewall of the container.

Claims 21–23 are canceled.
Claim 25 (new): The food processor of claim 20, wherein at least a portion of the container is made of transparent material.
Claim 26 (new): The food processor of claim 20, wherein at least a portion of the container is made of glass or plastic.
Claim 27 (new): The food processor of claim 20, wherein the electrically conducting member is a ferromagnetic metal.
Claim 28 (new): The food processor of claim 20, wherein the electrically conducting member is ring-shaped.
Claim 29 (new): The food processor of claim 20, wherein the electrically conducting member comprises a support frame that couples to at least one of the container and a lid of the food processor.
Claim 30 (new): The food processor of claim 20, wherein the induction heating device is an induction coil.
Claim 31 (new): The food processor of claim 20, further comprising a temperature sensor disposed within the container.
Claim 32 (new): The food processor of claim 20, further comprising a lid that covers the container.
Claim 33 (new): The food processor of claim 32, further comprising a device that detects a first lid location wherein the lid is in position relative to the container, and a second lid location wherein the lid is out of position relative to the container.
Claim 34 (new): The food processor of claim 20, wherein a food contacting surface of the electrically conducting member is covered by a layer of metal or alloy having a higher thermal conductivity than the electrically conducting member.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
A ledge, as claimed in independent claim 20, is only somewhat suggested by the electrically conducting member shown in figs. 4 and 5 of Popescu (US Pub. 2010/0000980) and fig. 2 of Han (CN 107080476 A), but the prior art of record neither discloses nor suggests, alone or in combination, specifically, a ledge supporting an inductively heated electrically conducting member, wherein the ledge is at a height above a rotatable mixing member.
Heczko (US Pub. 2015/0245421) is highly relevant for disclosing a container that is inserted into a receptacle with sidewall induction heaters configured to heat a removable, cylindrical, inductively heated element within, but Heczko does not feature or invite any sort of rotatable mixing element.
Snyder (US Pub. 2017/0188743) is interesting for disclosing a container with a shelf for an element (see fig. 6), but this element is not inductively heated, nor does it invite a modification to render it inductively heated (the rotatable, heated plate below would interfere with the eddy currents thereto), nor does it invite a sidewall induction coil given its horizontal orientation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J. NORTON whose telephone number is (571) 272-5174. The examiner can normally be reached 10:30 AM to 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime A. Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN J NORTON/Primary Examiner, Art Unit 3761